DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/07/2022 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1, 3 and 6-7 are amended and claims 4-5 are canceled. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-7 under 35 U.S.C. § 101 has been withdrawn due to the amendments and Applicant arguments. 

Allowable Subject Matter
Claims 1-3 and 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a road abnormality detection apparatus comprising: 
a memory; and 
a hardware processor programmed to:
receive, from a traveling vehicle, 
(i) a road image indicating an image of at least a surface of a road, the road image being captured by a camera attached to a front portion of the vehicle; and 
(ii) image capturing position information indicating a position where the road image is captured, the position being detected by a positioning unit of the vehicle using GPS data or laser imaging data;
recognize a road facility included in the road image and a position of the road facility based on the road image and the image capturing position information; 
determine that an abnormality exists in the road facility by comparing the road facility included in the road image with correctness information that is prepared in advance;
in response to determining that the abnormality exists in the road facility, accumulate, in the memory, facility position information indicating the position of the road facility that the abnormality exists in;
wherein the road facility includes a road indication presented on the surface of the road, and 
the road indication includes at least one of a center line on the surface of the road, an outer line on the surface of the road, a stop line on the surface of the road, a pedestrian crossing indication on the surface of the road, a pedestrian crossing advance notice on the -2-Application No. 16/812,483surface of the road, a speed limit indication on the surface of the road, an arrow line on the surface of the road, and a road division line on the surface of the road; and 
in response to determining that the abnormality exists in the same road indication a plurality of times based on a plurality of the road images captured by a plurality of the vehicles, transmit to a server the facility position information accumulated in the memory for repair of the road indication” as recited in claim 1 and similarly recited in independent claims 6 and 7. 
With respect to the independent claims, the best prior art, Suzuki, fails to teach, disclose or suggest the detailed claim limitations and performed in the order required by the independent claims. For example, as noted by Applicant (Amend. 8-9) Suzuki fails to disclose the detailed combination of limitations in the required order in combination with determining an abnormality exists based on “a road image indicating an image of at least a surface of a road, the road image being captured by a camera attached to a front portion of the vehicle” while it is traveling and an “image capturing position information indicating a position where the road image is captured, the position being detected by a positioning unit of the vehicle using GPS data or laser imaging data” while the vehicle is traveling wherein the road facility must include “a road indication presented on the surface of the road” that must be one of a center line, outer line, stop line, pedestrian crossing, speed limit, arrow line or road division line” and in combination with “a processor that is programmed to transmit abnormality information to a server for repair in response to (i.e., only when) the abnormality exists in the same road indication a plurality of times based on a plurality of the road images captured by a plurality of the vehicles” (Amend. 9). 
 In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Prior Art
U.S. Patent Application Publication No. 2018/0362048 is cited to disclose a traveling vehicle that captures road surface images (s22), obtains position information (s23) and transmits the captured information (s24), FIG. 12 wherein the transmission is to a server (10, FIG. 1) and the image information can contain a road abnormality (61, FIG. 1). 
	U.S. Patent Application Publication No. 2009/0088978 is cited to disclose detection of a road facility, i.e., a road marking to detect abnormalities or defects using a camera attached to a vehicle. For example, as shown in FIG. 4 with worn lines (pattern 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667